                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    E. XIONG,                                      Case No. 20‐CV‐2678 (NEB/BRT)

                      Petitioner,

    v.                                          ORDER ACCEPTING REPORT AND
                                                    RECOMMENDATION
    MERRICK B. GARLAND, ALEJANDRO
    MAYORKAS, TAE D. JOHNSON,
    MARCOS    CHARLES,  and  KURT
    FREITAG,1




                      Respondents.



         The Court has received the May 12, 2021 Report and Recommendation of United

States Magistrate Judge Becky R. Thorson. (ECF No. 8.) No party has objected to that

Report and Recommendation, so the Court therefore reviews it for clear error. See Fed. R.

Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all the files, records, and proceedings in the above‐captioned

matter, IT IS HEREBY ORDERED THAT:

         1.     The Report and Recommendation (ECF No. 8) is ACCEPTED; and




1Pursuant to Federal Rule of Civil Procedure 25(d), Merrick B. Garland is substituted for
Jeffrey A. Rosen, Alejandro N. Mayorkas is substituted for Chad F. Wolf, and Tae D.
Johnson is substituted for Tony H. Pham.
        2.        Xiong’s Petition for Writ of Habeas Corpus (ECF No. 1) is GRANTED as

                  follows:

             a.      The immigration judge must provide Xiong a bond hearing within 30

                     days of this Order;

             b.      At this bond hearing, the immigration judge must make an

                     individualized determination whether detention is necessary to protect

                     the community or to prevent Xiong from fleeing; and

             c.      At this bond hearing, the government shall bear the burden of proving

                     Xiong presents a danger to the community or a flight risk by clear and

                     convincing evidence.

   3.        Plaintiff’s Motion to Expedite (ECF No. 11) filed June 17, 2021 is hereby MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: June 17, 2021                               BY THE COURT:

                                                   s/Nancy E. Brasel
                                                   Nancy E. Brasel
                                                   United States District Judge




                                               2
